DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 6/23/2022.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the outer transistors”; however, claim 4 does not include outer transistors.  
Claim 10 is objected to because of the following informalities:  Claim 10, line 2 recites “the predetermined set of graduated DC voltages”; however, claim 6 does not recite the predetermined set of graduated DC voltage.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremicker et al. (US 2009/0103340) in view of Tolbert et al. (“Multilevel Converters for Large Electric Drives”, IEEE Transactions on Industry Applications. Vol. 35, No. 1. January/February 1999) (Document provided in the IDS of 5/18/2022).

With respect to claim 1, Bremicker discloses a method, comprising: generating a periodic waveform having a first frequency (AC waveform provided to output is generated by pulse-width modulation thereby generating a pulsating waveforms) by switching, at different times and at one or more frequencies including at least a second frequency, each of a plurality of transistors connected in series in a first bank of a
multilevel inverter (transistor bank of figure 1 are connected in series), wherein the second frequency is greater than the first frequency.  Paragraphs 0020, 0037 discloses operating the bank of switches at a first frequency (mains frequency) and a second higher frequency.
	Bremicker; however, does not expressly disclose wherein the multilevel inverter generates the periodic waveform by jittering between lower and upper voltage levels to approximate voltages intermediate to the lower and upper voltage levels, successively for each of a plurality of different values of the lower and upper voltage levels.
	Tolbert discloses, in figure 2 and page 2, generating a periodic waveform by jittering a plurality of different voltage values between the lower and upper voltage levels.  Description on the right of page 2 describe jittering at different voltage levels to produce the periodic waveform shown in figure 2.
It would have been obvious to a person having ordinary skill in the art to have modify Bremicker and include the jittering of Tolbert to produce the periodic waveform that is near sinusoidal with no electromagnetic interference (abstract), for example.
With respect to claim 2, Bremicker in view of Tolbert disclose the method of claim 1 wherein each of the plurality of series-connected transistors in the first switch bank is switched on and off in a sequence having the same repetition rate and at respective predetermined times.  Switches S5 and S6 are controlled on and off at same time and same predetermined times.
With respect to claim 3, Bremicker in view of Tolbert disclose the method of claim 1 further comprising switching transistors of a second bank of series connected transistors on and off at the first frequency.  Series switches S1 and S2 of second bank are controlled on and off at the first frequency.
With respect to claim 4, Bremicker discloses a multilevel DC to AC inverter operative to convert power from a DC source to an AC output power waveform approximating a sinewave and having a first frequency (inverter 1, figure 1 provides a sinewave to an output at mains frequency), comprising: a first bank of transistor switches connected in series across the DC source (transistors Z1 connected to DC source SG, figure 1), the transistor switches being connected to a controller adapted to switch the transistors at different times and at one or more frequencies including at least a second frequency higher than the first frequency.  Paragraphs 0020, 0037 discloses operating the bank of switches at a first frequency (mains frequency) and a second higher frequency.
Bremicker; however, does not expressly disclose wherein the multilevel inverter generates the periodic waveform by jittering between lower and upper voltage levels to approximate voltages intermediate to the lower and upper voltage levels, successively for each of a plurality of different values of the lower and upper voltage levels.
	Tolbert discloses, in figure 2 and page 2, generating a periodic waveform by jittering a plurality of different voltage values between the lower and upper voltage levels.  Description on the right of page 2 describe jittering at different voltage levels to produce the periodic waveform shown in figure 2.
It would have been obvious to a person having ordinary skill in the art to have modify Bremicker and include the jittering of Tolbert to produce the periodic waveform that is near sinusoidal with no electromagnetic interference (abstract), for example.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremicker et al. (US 2009/0103340) in view of Tolbert in further view of Graovac et al. (US 2011/0198936).
With respect to claim 5, Bremicker and Tolbert discloses the multilevel DC to AC inverter of claim 4; except for, a second bank of transistor switches connected to the controller, which is further adapted to switch the second bank of transistors at the first frequency.
Graovac discloses a multilevel inverter with first and second bank of transistors (switches S1-S4) being controlled at the same first frequency.
It would have been obvious to a person having ordinary skill in the art to have modify Bremicker and Tolbert and include a second bank of transistor, as disclosed by Graovac, for the purpose of controlling the transistors based on available sources, for example (paragraph 0006).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremicker et al. (US 2009/0103340) in view of Tolbert in further view of Hallak (US 2011/0096581).
With respect to claim 6, Bremicker and Tolbert disclose the multilevel DC to AC inverter of claim 4; except for, reservoir capacitors connected in a nested fashion between the outer transistors of at least one bank of series-connected transistor switches and between selected inner transistors of said series-connected transistor switches.  Note that Bremicker discloses using capacitor CP between the inner transistors.
Hallak discloses reservoir capacitor Co connected between outer transistors and capacitor Cin connected between inner transistors.
It would have been obvious to a person having ordinary skill in the art to have modify Bremicker and Tolbert and include the capacitors of Hallak, for the purpose of providing a smooth output power, for example.
With respect to claim 7, Bremicker and Tolbert in view of Hallak disclose the multilevel DC to AC inverter of claim 6; except for, wherein the reservoir capacitors are operative to be charged during operation to a predetermined set of graduated DC voltages.  Hallak discloses that the capacitors are charged based on predetermined voltages, namely the voltage available from the power source.
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 is allowable over the prior art of record, because the prior art of record does not disclose wherein the predetermined set of graduated
DC voltages bear integer ratios to one another.
	Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose wherein the predetermined set of graduated
DC voltages are in ratios one to another equal to powers of an integer.
	Claim 10 is allowable over the prior art of record, because the prior art of record does not disclose an electrical circuit adapted to generate the predetermined set of graduated DC voltages; and a start-up circuit operative to charge the reservoir capacitors to respective ones of the set of graduated voltages upon inverter start-up.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836